Citation Nr: 1608569	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  09-40 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1970.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied the current appellate claim.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in May 2010.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In June 2013 the Board remanded the case for further development to include a VA examination to address the nature and etiology of the Veteran's current low back disorder.  Such an examination was accomplished in July 2013 with an August 2013 addendum.  As detailed below, the Board finds that this examination is adequate for resolution of this case.  All other development directed by the June 2013 remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  The Veteran engaged in combat while on active duty.

2.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current low back disorder was incurred in or otherwise the result of his active service, to include injury sustained as a result of his combat service.
CONCLUSION OF LAW

The criteria for a grant of service connection for the Veteran's current low back disorder are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via letters dated in February 2008, May 2008, and August 2008.  He was also sent additional notification via a June 2013 letter, followed by readjudication of the appeal by an August 2013 Supplemental Statement of the Case which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.  

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).

In addition, the Board finds that the duty to assist has been satisfied.  The Board acknowledges that while service treatment records are on file for the Veteran's Reserve service, no service treatment records are on file regarding his February 1967 to January 1970 period of active duty as they appeared to have been lost.  (A formal finding of their unavailability was made in August 2008.)  In such situations VA has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Wherein the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in government control which would have required VA to disprove a claimant's allegation of injury or disease). 

The Board also observes that various post-service medical records have been associated with the Veteran's VA claims folder.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the May 2010 DRO hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which relates his current low back disorder to his military service.  As part of his Substantive Appeal, the Veteran indicated that he did not want a hearing before the Board.

The Board further notes the Veteran was accorded VA examinations in June 2010 and July 2013 (with an August 2013 addendum) which included opinions that addressed the etiology of his low back disorder.  Although he was also accorded a VA examination in June 2008, no etiology opinion was promulgated at that time.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  Although the Board previously found the June 2010 VA examiner's opinion to be inadequate for not addressing whether the current back disorder was or was not consistent with the Veteran's credible account of an in-service back injury while engaged in combat, this deficiency has been corrected by the August 2013 addendum.  No prejudice is demonstrated with respect to that opinion, nor is there competent medical evidence which explicitly refutes the opinion.  Accordingly, the Board finds that the July 2013 VA examination with the August 2013 addendum is adequate for resolution of this case.

With respect to the aforementioned May 2010 DRO hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO accurately noted the current appellate issues, and asked questions to clarify the Veteran's contentions and treatment history.  Although the DRO did not specifically note the bases of the prior determinations or the elements that were lacking to substantiate the Veteran's appellate claims, the Veteran, through his testimony and other statements of record, has demonstrated actual knowledge of the elements necessary to substantiate his claims.  Further, as detailed above, the Board has already determined the Veteran has received adequate notification on such matters.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the May 2010 DRO hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

The Veteran has essentially contended that he developed a chronic low back disorder as a result of an in-service injury that occurred while engaged in combat, and has provided details regarding the circumstances thereof.  See DRO Hearing Transcript p. 4.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Here, the record confirms that the Veteran engaged in combat while on active duty, as exemplified, in part, by the fact that he received the Combat Infantryman Badge.  In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, the Board has already determined that the Veteran's account of an in-service back injury while engaged in combat was credible pursuant to 38 U.S.C.A. § 1154(b).  However, it is also noted that the Veteran indicated at his hearing that he re-injured his back post-service in 1979.  See Transcript p. 5.  Further, his service treatment records for his Reserve service reflects he indicated on Reports of Medical History in December 1985, September 1989, October 1993, and September 1998 that he had not experienced recurrent back pain.  Moreover, his spine appears to have been clinically evaluated as normal on the Reserve examinations completed in conjunction with these Reports.  

The Veteran's service treatment records for his Reserve period do reflect, in part, that he was placed on physical profile beginning in 1998 due to a low back disorder diagnosed as L5-S1 spondylolisthesis.  He was also noted as having lower back pain as part of a March 2003 service examination for Reserve purposes.  

The Board acknowledges that certain evidentiary presumptions - such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases such as arthritis, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service - are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.  However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or inactive duty training.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (Noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (1999) (Citing Paulson, 7 Vet. App. at 469-70, for the proposition that, 'if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.').  Moreover, nothing in the available service treatment records indicate the findings of a low back disorder were due to a disease or injury that occurred while on ACDUTRA, nor an injury that occurred during inactive duty training.  Further, the Veteran has not contended such was the case, to include his May 2010 DRO hearing.  Rather, as already noted, he contends it is due to a combat related injury that occurred during his 1967 to 1970 period of active duty.

In summary, as detailed above, even though the service treatment records for the Veteran's 1967 to 1970 period of active duty are unavailable, his account of an in-service back injury while engaged in combat is found to be credible.  Nevertheless, there is no competent medical evidence of the claimed low back disorder until years after his separation from service to include Reserve examinations in 1985, 1989, 1993, and 1998.  Moreover, the Veteran indicated on Reports of Medical History in conjunction with those examinations that he did not have recurrent back pain.  Such evidence is inconsistent with and contradictory to the current contention that recurrent back problems originated during active service.  Further, the Veteran himself acknowledged a post-service back injury in 1979.

In view of the foregoing, the Board finds that competent medical evidence is required to determine whether the Veteran's current low back disorder is etiologically related to service, to include his credible account of a combat-related back injury.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

As already noted, both the June 2010 and July 2013 VA examiners expressed opinions that addressed the etiology of the Veteran's current low back disorder.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Board reiterates that VA examiners' are presumed qualified to render competent medical opinions; and that both the June 2010 and July 2013 examiners were familiar with the Veteran's medical history from review of his VA claims folder.

The June 2010 VA examiner diagnosed the Veteran with spondylolisthesis of the lumbar spine; marked degenerative disc disease of the lumbar spine; and chronic pain secondary to degenerative disc disease of the lumbar spine.  However, in regard to the question of whether the current back problem was the result of a combat injury, the examiner stated that without treatment records from the military service it would be speculation on the part of the examiner to relate current back trouble to military service.  As noted above, the Board has previously determined the June 2010 VA examiner's opinion was inadequate for not addressing whether the current back disorder was or was not consistent with the Veteran's credible account of an in-service back injury while engaged in combat.  

The more recent July 2013 VA examiner opined the Veteran's current low back disorder was less likely as not related to the military.  Although the examiner stated in the initial July 2013 VA examination report this was due to the lack of evidence in the service treatment records, he indicated in the subsequent August 2013 addendum that he took into account the history of a low back injury in combat as credible.  The examiner also supported the opinion by stated rationale, essentially reasoning that the Veteran's ability to perform his duty over the subsequent years and the absence of any complaints for so many years made it unlikely the claimed disability was related to service generally, or the combat injury particularly.  Consequently, the Board concludes the July 2013 VA examiner's opinion, as expressed in the August 2013 addendum, corrects the deficiency of the June 2010 VA examination as well as the original July 2013 examination report; that it is otherwise adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds that preponderance of the competent medical and other evidence of record is against a finding that the Veteran's current low back disorder was incurred in or otherwise the result of his active service, to include injury sustained as a result of his combat service.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection is demonstrated by the evidence of record.  Consequently, the benefit sought on appeal must be denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


